UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

REGINA GROVE, :
: Civil No. 3:17-CV-2399
Plaintiff, :
: (JUDGE MARIANI)
V. :(Magistrate Judge Carlson)
ARAMARK CORP., et al., ;
Defendants.
ORDER

AND NOW, THIS BY C DAY OF SEPTEMBER 2019, upon

consideration of Magistrate Judge Carlson’s R&R (Doc. 32) and all related documents, for
the reasons set out in the simultaneously filed Memorandum Opinion, IT IS HEREBY

ORDERED THAT:

 

1. The R&R (Doc. 32) is NOT ADOPTED;

2. Aramark Defendant’s Motion to Dismiss Plaintiffs Complaint (Doc. 14)
(converted to a motion for summary judgment (Doc. 30)) is DENIED without
prejudice;

3. The STAY established in the Court's September 28, 2018, Order, is hereby
LIFTED;

4. The parties shall file a proposed Joint Case Management Plan on or before

 

October 15, 2019;
5. ACase Management Conference will be scheduled by separate Order.

Robert D. Mafiani :
United States District Judge
